DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“image generation unit” “storage section” “image processing unit” of claim 1. 
For the means-plus-function of “image generation unit”, “storage section, and “image processing unit” of claim 1, the P.G. Pub. Version of the Specification discloses an irradiation section 1 including an X-ray tube and a detector in paragraphs 36-37, a computer in paragraph 40, and a hard disk in paragraph 39, respectively.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1, 3 and 10 recite “…a blood vessel portion is displayed in an identifiable manner…” and claims 2 recites “blood vessel portion in the contrast image to a color which is identifiable with respect to the device”. It is unclear what meaning is conferred by the recitation of the term “identifiable”. For purposes of the examination, the limitation is being interpreted to mean that contours or outlines of the blood vessel in the respective images are visible.
Claim 7 recites a “partial map image”. The term "partial" is a relative term which renders the claim indefinite.  The term "partial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 9 recites “wherein the fluoroscopic image and the contrast image are radiation images of a part which is periodically moved due to a heartbeat of the subject”. It is unclear if the “part” refers to a blood vessel or a region of interest of the subject or a part of the stent. For purposes of the examination, the limitation is being interpreted to mean that the imaged region of interest periodically moves due to a heartbeat of the subject. 
Claims 2, 4-6, 8-9 are rejected based on their respective dependency on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spahn, M. US 20110038458, hereafter referred to as “Spahn”.

Regarding claim 1, Spahn teaches a radiation image processing apparatus (see fig. 1) comprising: 
an image generation unit (see C-arm X-ray system in fig. 1) that generates a fluoroscopic image based on a detection signal for radiation which is transmitted through a subject (see paragraph 18 which indicates fluoroscopy of a vascular tree of a subject); 
a storage section (see storage means in paragraph 49) that stores the fluoroscopic image generated by the image generation unit (the storage means of the C-arm X-ray system in fig. 1 inherently stores and provides access to the image data); and 
an image processing unit (see system control unit 7 of fig. 1) that performs image processing on the fluoroscopic image generated by the image generation unit (see paragraph 8 for the reception and processing of image signals for image generation), 
wherein the image processing unit is configured to 
create a device fixed image which is positioned such that positions of a device introduced into the subject match each other in a plurality of the consecutively generated fluoroscopic images (see image 29 of fig. 5 and paragraphs 67-68 depicting the object 14), 
create a map image in which a blood vessel portion is displayed in an identifiable manner with respect to the device by using a contrast image of a blood vessel of the subject, stored in the storage section (see image 37 of fig. 5 and paragraph 72 ), and 
create a device map superimposition image by superimposing the device fixed image on the map image (see the resultant roadmap image 33 in fig. 5 from the merging of the image 37 and 29 ).



Regarding claim 3, Spahn further teaches wherein the image processing unit is configured to extract a contour of the blood vessel portion in the contrast image so as to generate the map image in which the contour of the blood vessel portion is displayed in an identifiable manner (as indicated in paragraph 72, the inversion step outlines a vascular tree).

Regarding claim 8, Spahn teaches wherein the image processing unit is configured to create the device fixed image on the basis of a device emphasis image in which the device is emphasized by using the fluoroscopic images of a plurality of consecutive frames (see paragraph 67 for the second subtraction image 27).

Regarding claim 9, Spahn further teaches wherein the device includes a stent for blood vessel treatment (see paragraph 15), and wherein the fluoroscopic image and the contrast image are radiation images of a part which is periodically moved due to a heartbeat of the subject (Paragraphs 8 and 11 indicate that the steps outlined in fig. 5 are applied to diagnostic imaging of heart and coronary vessels, respectively).

Regarding claim 10, Spahn teaches a radiation image processing method comprising: 
acquiring a contrast image (image 37 of fig. 5) of a blood vessel of a subject through radiation fluoroscopic imaging (see paragraphs 8 and 72); 

creating a device fixed image which is positioned such that positions of a device introduced into the subject match each other in a plurality of the consecutively generated fluoroscopic images (see image 29 of fig. 5 and paragraphs 67-68 depicting the object 14);
creating a map image in which a blood vessel portion is displayed in an identifiable manner with respect to the device by using the contrast image (see image 37 of fig. 5 and paragraph 72 ); and 
creating a device map superimposition image by superimposing the device fixed image on the map image (see image 37 of fig. 5 and paragraph 72 ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Spahn in view of Elion, J.L., US 4878115, hereafter referred to as “Elion”.

Regarding claim 4, Spahn teaches wherein the image processing unit is configured to remove a part or the whole of a background portion other than the blood vessel portion in the contrast image (see paragraph 50). 
Spahn does not teach that the by using a plurality of the consecutively generated contrast images, so as to create the map image.
However, Elion teaches generating a contrast sequence (see column 4, lines 52-64) to be subtracted from a mask sequence to produce a roadmap sequence (see column 4, lines 65-68). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Spahn to acquire the contrast vessel image 37 as a sequence the way Elion teaches which allows accurate representation of coronary tree. See col. 2, lines 9-16.

Regarding claim 5, Spahn in view of Elion teaches all the limitations of claim 4.

Elion further teaches wherein the image processing unit is configured to create a difference image between the contrast image and a past contrast image of the previous frame of the contrast image (see col. 3, lines 28-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Spahn to acquire a difference image from the contrast vessel image 37 sequence, the way Elion teaches which allows accurate representation of coronary tree. See col. 2, lines 9-16.

Regarding claim 6, Spahn teaches all the limitations of claim 1 above.
Spahn does not teach wherein the image processing unit is configured to acquire heartbeat phase information of the fluoroscopic image from an electrocardiographic waveform, select the contrast image acquired in a heartbeat phase which substantially matches a heartbeat phase of the device fixed image from among a plurality of the contrast images stored in the storage section on the basis of the heartbeat phase information, and create the map image by using the selected contrast image.
However, Elion teaches wherein the image processing unit is configured to acquire heartbeat phase information of the fluoroscopic image from an electrocardiographic waveform (see col. 4, lines 32-34), select the contrast image acquired in a heartbeat phase which substantially matches a heartbeat phase of the device fixed image from among a plurality of the contrast images stored in the storage section on the basis of the heartbeat phase information (see col. 4, lines 52-64), and create the map image by using the selected contrast image (see col. 4, lines 65-67 for the roadmaps sequence).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Spahn in view of Nagae, et al., US 20160350913, hereafter referred to as “Nagae”.

Regarding claim 7, Spahn teaches all the limitations of claim 1 above.
Spahn does not teach wherein the image processing unit is configured to create a partial map image in the vicinity of the device in the contrast image generated during contrasting, and 
superimpose the device fixed image generated after finishing of the contrasting on the partial map image on the basis of a position of the device, so as to create the device map superimposition image.
However, Nagae teaches wherein the image processing unit is configured to create a partial map image in the vicinity of the device in the contrast image generated during contrasting (see paragraphs 91-92 for the generation of a contrast image containing the catheter based on thresholding pixels in the vessel region of interest as the contrast fill the region of interest. Also see figs. 10-11), and 
superimpose the device fixed image generated after finishing of the contrasting on the partial map image on the basis of a position of the device, so as to create the device map superimposition image (see the generation of the composite image in step S23 in fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Spahn to generate contrast images containing the stent as the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793